Citation Nr: 0211828	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied reopening the claim for service 
connection for schizoaffective personality disorder.

In the veteran's VA Form 9, Appeal to the Board, received in 
May 2000, he requested a hearing before the Board.  That same 
month, the RO sought to clarify whether the veteran wanted a 
Travel Board hearing or a video conference hearing.  In June 
2000, the veteran withdrew his request for a Board hearing.  
Therefore, the Board finds that there is no hearing request 
pending at this time.


FINDING OF FACT

Competent evidence of a nexus between the postservice 
diagnosis of schizophrenia, paranoid type, and service is not 
of record.


CONCLUSION OF LAW

Schizophrenia, paranoid type, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 2000 statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for schizophrenia.  The Board is aware 
that it is considering the current issue as a claim that has 
not been previously denied.  In the September 1999 rating 
decision, the RO considered the claim as a petition to reopen 
a previously denied claim.  Regardless, in the April 2000 
statement of the case, the RO determined that the veteran had 
submitted new and material evidence and reopened the claim 
and adjudicated it as a reopened claim.  The RO stated that 
there was "no medical opinion that relates the schizophrenia 
to having its onset in service, being incurred to a 
compensable degree within one year of discharge, nor related 
to the personality disorder shown in service."  The Board 
finds that such findings informed the veteran of the evidence 
necessary to establish service connection for schizophrenia.  
Additionally, the Board notes that while the RO reopened the 
claim for service connection for a psychiatric disorder, it 
denied the claim as not well grounded.  The Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim under the new standard since the RO, in the 
statement of the case, informed the veteran of the evidence 
which would assist in establishing service connection for 
schizophrenia.  Lastly, in the April 2000 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for service connection.

The veteran and his representative, the Texas Veterans 
Commission, were sent copies of the September 1999 VARO 
rating decision, dated and the April 2000 statement of the 
case.  These determinations were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
and his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

As to assisting the veteran in obtaining relevant records, 
the veteran did not inform the RO that he was being treated 
for a psychiatric disorder.  Following the veteran's written 
statement requesting service connection for a psychiatric 
disorder, the RO sent him a letter on June 15, 1999, 
informing him that he had previously been denied service 
connection for a "nervous disorder" and that he could 
submit evidence regarding his claim.  The record reflects 
that the veteran did not submit any evidence.  Regardless, VA 
treatment records were associated with the claims file, which 
showed the diagnosis of schizophrenia.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for schizophrenia that have not been associated 
with the claims file.

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has a current 
disability and he has attributed the disability to service.  
However, under 38 C.F.R. § 3.326(b) (2001), it states that, 
"Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  In a February 2000 VA 
treatment report, the examiner made thorough findings 
pertaining to the diagnosis of schizophrenia.  Thus, the 
Board finds that this treatment report is adequate and 
constitutes an examination for VA purposes under 38 C.F.R. 
§ 3.326(b) and VA has fulfilled its duty to assist in that 
regard.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

As noted above, the RO initially denied the claim for service 
connection for schizophrenia, paranoid type, as though it had 
been previously adjudicated.  The Board disagrees that this 
was a previously adjudicated claim.  Specifically, the 
veteran was previously denied service connection for a 
personality disorder.  A personality disorder is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2001); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (sustaining § 3.303(c) as within the 
Secretary's authority to prescribe regulations).  Here, the 
veteran is seeking service connection for a psychotic 
disorder, which is a disability for which service connection 
may be granted.  There was evidence of a psychotic disorder 
at the time of the September 1992 rating decision; however, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
psychiatric disorder.  Again, at that time, service 
connection for a personality disorder had been denied.  Thus, 
the Board finds that when the RO previously denied the 
veteran's claim for service connection for a personality 
disorder, that that was a different disorder than what the 
veteran is currently claiming.  Accordingly, the claim for 
service connection for schizophrenia, paranoid type, is a new 
claim that has not been previously denied, and thus the 
veteran is not required to submit new and material evidence.

The service medical records show that a December 1975 report 
of medical examination shows that psychiatric evaluation was 
normal.  In a report of medical history completed by the 
veteran at that time, he stated "don't know" as to ever 
having or having then "nervous trouble of any sort."  In a 
March 1977 report of medical examination, psychiatric 
evaluation was shown to be normal.  In a report of medical 
history completed by the veteran at that time, he stated 
"yes" to ever having or having then "frequent trouble 
sleeping," "depression or excessive worry," and "nervous 
trouble of any sort."  The examiner stated that such reports 
all "refer[red] to personal problems."

A December 1978 mental health evaluation shows that the 
veteran had been evaluated in November 1978 and that it was 
determined that he had no psychiatric disorder.  However, the 
examiner stated that the veteran had a "character and 
behavior disorder," which was "best described as a paranoid 
personality."  He added that the veteran was "sufficiently 
free from mental illness, defect, or derangement to both 
distinguish right from wrong and to adhere to the right"

A May 1979 VA psychiatric evaluation report shows that the 
veteran was diagnosed with schizoid personality.

A September 1991 VA treatment report shows that the veteran 
requested to see a psychiatrist because he had visions of 
spiritual things.  The examiner entered diagnoses of paranoid 
reaction and possible paranoid schizophrenia.

A February 1992 VA hospitalization summary report shows that 
the veteran was diagnosed with alcohol dependence, poly 
substance abuse, and a psychotic disorder, "not otherwise 
specified."  The examiner stated that the veteran had a 
psychiatric history dating back to the late 1970's.  He 
stated it was unclear as to the exact illness except that it 
appeared to be a psychotic disorder.

A February 2000 treatment report shows that the veteran was 
diagnosed with schizophrenia, paranoid type.  The veteran 
stated that he thought people were plotting against him and 
that he heard voices calling him.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
schizophrenia, a psychosis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for schizophrenia, paranoid type.  
The reasons follow.

The service medical records show only a diagnosis of a 
personality disorder.  As stated above, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn, 8 Vet. App. at 
516.  In fact, in the December 1978 mental health evaluation, 
the examiner specifically denied any finding of a psychiatric 
disorder.  Thus, the service medical records do not show that 
the veteran had a psychiatric disorder.

While the veteran was diagnosed with schizoid personality 
within one year following service, this does not establish 
manifestations of a "psychotic" disorder to a compensable 
degree, and thus, service connection for schizophrenia, 
paranoid type, cannot be granted based upon a presumptive 
basis.

The first showing of a psychosis is in a February 1992 VA 
hospitalization summary report, which is approximately 13 
years following the veteran's discharge from service.  
Although the veteran has a current diagnosis of 
schizophrenia, paranoid type, he has not brought forth any 
competent evidence of a nexus between the diagnosis of a 
psychotic disorder and service, to include a nexus to the 
inservice diagnosis of a character and behavior disorder.  
The Board is aware that the in the February 1992 VA 
hospitalization summary report, the examiner stated that the 
veteran had a psychiatric history dating back to the late 
1970's, which appeared to be a psychotic disorder.  The Board 
does not find that this provides a nexus to service.  First, 
the veteran does have a psychiatric history of a personality 
disorder dating back to service.  Second, the examiner's 
statement that it "appear[ed]" to be a psychotic disorder 
is both too tenuous to provide a nexus to service and, based 
upon the Board's review of the hospitalization summary 
report, it was based upon history provided by the veteran, 
which history would not be accurate.

In sum, without competent evidence to establish a nexus 
between the diagnosis of schizophrenia, paranoid type, and 
service and without evidence of manifestations of a psychotic 
disorder to a compensable degree within one year following 
the veteran's discharge from service, the Board finds that 
there is no basis to grant service connection for 
schizophrenia, paranoid type.

Although the veteran has asserted he believes his current 
diagnosis of schizophrenia, paranoid type, is related to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for schizophrenia, paranoid type, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for schizophrenia, paranoid 
type, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

